        Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 1 of 12 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


PHARMERICA DRUG SYSTEMS, LLC                            )
D/B/A PHARMERICA,                                       )
                                                        )
        Plaintiff,                                      )
                                                        )
v.                                                      )    Case No.
                                                        )
RIVERFRONT ACQUISITION I, LLC                           )
D/B/A BAY VUE NURSING AND                               )
REHABILITATION CENTER,                                  )
                                                        )
        Defendant.                                      )



                                               COMPLAINT

        Plaintiff, PharMerica Drug Systems, LLC d/b/a PharMerica (“PharMerica”), states

as follows for its Complaint against Defendant, Riverfront Acquisition I, LLC d/b/a Bay

Vue Nursing and Rehabilitation Center (“Bay Vue”):

                                        NATURE OF THE ACTION

        1.       This action arises out of Bay Vue’s failure to pay PharMerica for the amounts

owing pursuant to the parties’ June 1, 2016 Pharmacy Services Agreement (the “PSA”),

attached as Exhibit A.1

        2.       This action also arises out of Bay Vue’s improper termination of the PSA in

the middle of a term which outstanding amounts were past due and owing to PharMerica.



1
  The PSA contains confidential information, including pricing information, and has been redacted. An unredacted
copy can be provided to the Court under seal and Bay Vue upon request and pursuant to confidentiality protections.


PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 2 of 12 PageID 2




        3.      PharMerica performed all obligations of it under the PSA, including

satisfying any and all conditions precedent to payment.

                                        THE PARTIES

        4.      PharMerica is a Delaware limited liability company with its principal place

 of business in Louisville, Kentucky. The sole member of PharMerica is Pharmacy

 Corporation of America. Thus, for purposes of diversity jurisdiction, PharMerica is a

 citizen of California and Kentucky. PharMerica provides pharmacy goods and services to

 skilled nursing facilities “under arrangements,” as defined by federal law.

        5.      Bay Vue is a Florida limited liability company with a principal place of

 business in Bradenton, Florida. Its members are Steven Gottleib, a resident of Florida,

 Sarah Gottlieb, a resident of Florida, Herbert Jozefovic, a citizen of New York, and Mark

 Neuman, a citizen of New York. For federal diversity purposes, Bay Vue is a citizen of

 Florida and New York. Bay Vue may be served through its registered agent, Steven

 Gottleib, at 7751 West Broward Blvd., Plantation, Florida 33324. Bay Vue owns and

 operates a skilled nursing facility located at 105 15th Street East, Bradenton, Florida 34208

 (the “Facility”).

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant to 28

  U.S.C. §1332 because the amount in controversy exceeds $75,000, exclusive of interest

  and costs, and is between citizens of different states.




                                              2
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 3 of 12 PageID 3




       6.       This Court has personal jurisdiction of Bay Vue because Bay Vue is a

  business entity operating, present, and/or doing business within this jurisdiction, and Bay

  Vue’s conduct occurred within this jurisdiction.

       7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Bay Vue

  operates its business and resides in this judicial district, and the transactions out of which

  this cause of action arose occurred in this judicial district.

                                    STATEMENT OF FACTS

                                            The PSA

        8.      PharMerica provides pharmacy goods and services to residents of skilled

  nursing facilities and long-term care facilities.

        9.      On or about June 1, 2016, PharMerica and Bay Vue entered into the PSA,

  whereby PharMerica agreed to provide pharmacy-related goods and services to the

  residents of the Facility, and Bay Vue agreed to pay for those goods and services.

        10.     Under the PSA, Bay Vue specifically represented and warranted that it was

  entering the contract for PharMerica to be the exclusive pharmacy provider to the

  residents of the Facility. See PSA § 5.

        11.     The initial term of the PSA was from June 1, 2016 through December 31,

  2016. See id. § 2. The PSA automatically renewed for successive two-year terms unless

  the PSA was properly terminated in accordance with the terms therein. Id.

        12.     Pursuant to the PSA and PharMerica’s performance thereunder, Bay Vue was

  obligated to pay for the pharmacy goods and services provided by PharMerica within

  sixty (60) days of the invoice date, id. § 6(D)(1), and Bay Vue’s failure to do so would

                                               3
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 4 of 12 PageID 4




  result in eighteen percent (18%) annual interest being charged on all outstanding amounts

  due. Id. § 6(D)(2).

        13.     Bay Vue also agreed to pay PharMerica’s attorneys’ fees and costs to the

  extent it was forced to initiate collection efforts for outstanding amounts owed. Id. §§

  6(D)(2) and 16(I).

        14.     The PSA could only be terminated by providing the other party with written

  notice of non-renewal not less than sixty (60) days prior to the expiration of any renewal

  term, and the termination would only be effective on the last day of the then effective

  term. Id. § 7(A). If the party desiring termination did not comply with the notice and

  timing requirements, the PSA would automatically renew for another successive two-

  year term. Id.

        15.     Even if the notice was otherwise in accordance with the requirements for

  termination of the PSA as set out in Section 7, any notice of termination issued by Bay

  Vue while outstanding amounts were due and owing was void, id. § 7(D), and Bay Vue

  could not terminate the PSA unless it paid all amounts owed to PharMerica prior to

  termination. Id. § 6(D)(4).

        16.     Bay Vue is not excused from payment of any amounts owed to PharMerica

  upon termination of the PSA. Id. § 6(D)(5).

        17.     Upon notice of termination of the PSA, all outstanding invoices became due

  thirty (30) days after the invoice date. Id. § 7(C).

        18.     Kentucky law governs this dispute pursuant to § 16(J) of the PSA.



                                              4
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 5 of 12 PageID 5




                          Bay Vue’s Uncured Defaults under the PSA

         19.    On September 14, 2020, Bay Vue sent PharMerica correspondence stating

  that Bay Vue was terminating the PSA effective on December 30, 2020 (“Termination

  Notice”), attached as Exhibit B.

         20.    On September 14, 2020, there were significant past due amounts owed by

  Bay Vue to PharMerica under the PSA.

         21.    On December 30, 2020, Bay Vue discontinued ordering pharmaceutical

  goods and services from PharMerica (“Termination”).

         22.    On December 30, 2020 there were significant past due amounts owed by Bay

  Vue to PharMerica under the PSA.

         23.    Bay Vue’s Termination Notice and Termination were in violation of Sections

  6 and 7 of the PSA, which state that Bay Vue cannot provide notice of termination of the

  PSA or subsequently terminate the PSA when outstanding amounts were owed under the

  PSA.

         24.    Bay Vue’s Termination Notice and Termination were also in violation of

  Section 7(A) of the PSA because any notice of non-renewal and termination would only

  be effective on the last day of the then effective term, which would have been December

  31, 2022.

         25.    Bay Vue’s Termination Notice rendered all of Bay Vue’s outstanding

  invoices due within thirty (30) days of the invoice date.

         26.    As of the date of this Complaint, all amounts owed by Bay Vue are past due.



                                              5
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 6 of 12 PageID 6




        27.     PharMerica has incurred attorneys’ fees and other costs in preparing and

  filing this action, all of which are the responsibility of Bay Vue. PharMerica is likely to

  incur substantial additional attorneys’ fees as this case is litigated and prepared for trial,

  which also shall be the responsibility of Bay Vue.

        28.     At all relevant times, Bay Vue held the Medicare provider number for the

  Facility.

        29.     Upon information and believe, Bay Vue has been reimbursed by Medicare

  for all or a significant portion of the goods and services provided by PharMerica, and Bay

  Vue have directly or indirectly benefited from such reimbursement to the detriment of

  PharMerica.

        30.     Upon information and belief, Bay Vue has reported PharMerica’s invoice

  charges as valid expenses to Medicare on Bay Vue’s annual cost reports.

        31.     Upon information and belief, Bay Vue has reported invoice charges as valid

  expenses to the Internal Revenue Service for the purpose of reducing the amount of

  adjusted gross income on which Bay Vue and/or its owners must pay taxes. As a result,

  Bay Vue and/or its owners have or will pay lower taxes than they otherwise would have

  had to pay.

        32.     All conditions precedent to the bringing of this action have either occurred,

  been satisfied, or have otherwise been waived.

        33.     PharMerica has retained Phelps Dunbar LLP and Fultz Maddox Dickens

  PLC to enforce its rights under the PSA and has agreed to pay them a reasonable fee for

  their services.

                                               6
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 7 of 12 PageID 7




                   COUNT I – BREACH OF CONTRACT AGAINST BAY VUE
                                 (FAILURE TO PAY)

        34.     PharMerica incorporates by reference the allegations in paragraphs 1 through

  33 set forth above.

        35.     PharMerica entered into the PSA with Bay Vue, which provides that Bay

  Vue is obligated to pay invoices for goods and services provided by PharMerica within

  sixty (60) days of the invoice date.

        36.     The PSA also provides that Bay Vue is obligated to pay invoices for goods

  and services provided by PharMerica within thirty (30) days of the invoice date upon

  notice of termination of the PSA.

        37.     The PSA is a valid and enforceable contract.

        38.     PharMerica performed all of its obligations under the PSA, including

  submitting monthly invoices, and otherwise satisfied all conditions precedent to payment

  by Bay Vue.

        39.     Without legal justification or cause, Bay Vue materially breached the PSA

  by failing to pay PharMerica sums due and owing for amounts invoiced after sixty (60)

  days when those sums were due.

        40.     As a direct and proximate cause of Bay Vue’s breach of the PSA by its failure

  to pay PharMerica, PharMerica has suffered damages, including but not limited to

  amounts due and owing, as set for in its invoices, interest, and reasonable attorneys’ fees

  and costs, in excess of $257,638.76.




                                              7
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 8 of 12 PageID 8




        41.     Interest is accruing on the unpaid balance pursuant to the terms of the PSA

  in the amount of eighteen (18%) percent from the date of each invoice until paid in full.

  A calculation of the principal amount and interest currently owing by Bay Vue thru the

  filing of this Complaint is attached as Exhibit C.

                  COUNT II – BREACH OF CONTRACT AGAINST BAY VUE
                       (IMPROPER TERMINATION OF THE PSA)

        42.     Except to the extent inconsistent with the relief requested in this Count,

  PharMerica incorporates by reference all allegations set forth in paragraphs 1 through 33

  above.

        43.     Bay Vue entered into the PSA with PharMerica.

        44.     The PSA is a valid and enforceable contract.

        45.     PharMerica performed all conditions, covenants, and promises on its part to

  be performed under the PSA.

        46.     Without legal justification or excuse, Bay Vue materially breached the PSA

  by purporting to terminate the PSA while amounts were due and owing to PharMerica

  under the PSA.

        47.     Without legal justification or excuse, Bay Vue materially breached the PSA

  by terminating as of December 30, 2020 prior to the end of the then-current termination

  date of December 31, 2022, discontinuing ordering pharmacy goods and services from

  PharMerica, and utilizing another pharmacy provider while amounts were due and owing

  to PharMerica under the PSA.




                                              8
PD.31337232.1
       Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 9 of 12 PageID 9




        48.     As a direct and proximate result of Bay Vue’s breaches of the PSA,

  PharMerica has suffered damages, including, but not limited to, 24 months of lost profits

  totaling $757,308.

      COUNT III – UNJUST ENRICHMENT/CONSTRUCTIVE TRUST AGAINST BAY VUE

        49.     Except to the extent inconsistent with the relief requested in this County,

  PharMerica incorporates by reference the allegations set forth in paragraphs 1 through 33

  above.

        50.     PharMerica has conferred a benefit on Bay Vue at PharMerica’s expense by

  providing it with valuable pharmaceutical goods and services delivered to residents and

  patients of the skilled nursing facility owned and operated by Bay Vue.

        51.     Bay Vue voluntarily received, appreciated, accepted and retained the benefits

  of PharMerica’s services.

        52.     Bay Vue has not paid PharMerica for those pharmaceutical goods and

  services.

        53.     By accepting the benefit of PharMerica’s goods and services, Bay Vue

  should have known that PharMerica would expect to be compensated for such goods and

  services.

        54.     Bay Vue wrongfully and intentionally withheld payment from PharMerica

  for the goods and services PharMerica provided.

        55.     Allowing Bay Vue to accept the benefits of PharMerica’s pharmaceutical

  goods and services without payment of the value thereof is inequitable. Consequently,

  Bay Vue has been unjustly enriched at the expense of PharMerica.

                                              9
PD.31337232.1
      Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 10 of 12 PageID 10




        56.     Furthermore, Bay Vue has knowingly and willfully received, or will receive,

  reimbursement from Medicare, directly or indirectly, for the goods and services provided

  by PharMerica, and has wrongfully and intentionally withheld or will withhold such

  amounts from PharMerica.

        57.     Bay Vue has a legal and fiduciary duty to immediately remit proceeds

  received in reimbursement from Medicare to PharMerica if it has not timely paid invoices

  as required by the PSA.

        58.     It is against equity and good conscience to permit Bay Vue to retain the

  Medicare reimbursements without paying for pharmaceutical goods and services

  provided by PharMerica for which reimbursements were made.

        59.     For these reasons, a constructive trust should be imposed on any and all

  proceeds which have been, or hereafter are, received by Bay Vue as reimbursement by

  Medicare for goods and services provided by PharMerica, plus interest, costs, and

  attorneys’ fees.

                         BREACH OF CONTRACT AGAINST BAY VUE
                                  (ATTORNEYS’ FEES)

        60.     Except to the extent inconsistent with the relief in this count, PharMerica

  incorporates by reference all allegations set forth in paragraphs 1 through 33 above.

        61.     Pursuant to the PSA, Bay Vue agreed to pay PharMerica its costs, including

  attorneys’ fees, incurred in connection with collecting payment from Bay Vue.

        62.     Bay Vue has failed to fulfill its obligations under the PSA to pay PharMerica

  what it is owed through the current PSA term. PharMerica has incurred attorneys’ fees


                                              10
PD.31337232.1
      Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 11 of 12 PageID 11




  and other costs in connection with its efforts to collect payment under the PSA, which

  are the responsibility of Bay Vue. PharMerica is likely to incur substantial additional

  attorneys’ fees and costs as this case is litigated, which shall also be the responsibility of

  Bay Vue.

                                     PRAYER FOR RELIEF

        WHEREFORE, PharMerica requests judgment against Bay Vue as follows:

                A. An award of compensatory damages against Bay Vue in an amount to

                   be proven at trial;

                B. The imposition of a constructive trust on sums received by Bay Vue as

                   Medicare reimbursement for pharmacy goods and services provided by

                   PharMerica and not paid for by Bay Vue;

                C. PharMerica’s attorneys’ fees, expenses and costs associated with its

                   collection of amounts owed to it by Bay Vue;

                D. Prejudgment and post-judgment interest; and

                E. All other relief to which PharMerica may be entitled.



                                            Respectfully submitted,


                                            _/s/ Seth M. Schimmel_____________
                                            Seth M. Schimmel
                                            Florida Bar No. 986781
                                            PHELPS DUNBAR LLP
                                            100 South Ashley Drive
                                            Suite 2000
                                            Tampa, Florida 33602
                                            Telephone: (813) 472-7550

                                              11
PD.31337232.1
      Case 8:21-cv-00543 Document 1 Filed 03/08/21 Page 12 of 12 PageID 12




                                     Facsimile: (813) 472-7570
                                     schimmes@phelps.com

                                     -and-

                                     Jennifer Metzger Stinnett (to seek admission
                                     pro hac vice)
                                     FULTZ MADDOX DICKENS PLC
                                     101 South Fifth Street, 27th Floor
                                     Louisville, Kentucky 40202
                                     Telephone: (502) 588-2000
                                     Facsimile: (502) 588-2020
                                     jstinnett@fmdlegal.com

                                     Counsel for Plaintiff




                                       12
PD.31337232.1
